SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant Check the appropriate box: ý Preliminary Proxy Statement o Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Versus Capital Multi-Manager Real Estate Income Fund LLC (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person (s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1 August 1, 2016 Dear Shareholder, We are writing to you, as a shareholder of Versus Capital Multi-Manager Real Estate Income Fund LLC (the “ Fund ”), to ask you to vote on two proposals that, we believe, will benefit the Fund. A special meeting (the “ Meeting ”) of the shareholders of the Fund will be held on [DATE] at [TIME], at 5arkway, Suite 330, Greenwood Village, Colorado 80111. Please take time to carefully read the enclosed Proxy Statement and cast your vote by following the instructions on the enclosed proxy ballot. As described in the attached Notice of Special Meeting of Shareholders and Proxy Statement, the purpose of the Meeting is to seek your approval of: 1. a new investment sub-advisory agreement by and among the Fund, Versus Capital Advisors LLC (the “ Adviser ”) and Principal Real Estate Investors LLC. 2. a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman Real Estate Securities, LLC (“HRES-LLC”). 3. a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities GmbH (“HRES-GmbH”). 4. a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities HK Limited (“HRES-HK”). The Fund’s Board of Directors (the “Board”) has concluded that these proposals are in the best interest of the Fund and the shareholders of the Fund and unanimously recommends that you vote “FOR” each of the proposals. Your vote is very important regardless of the number of shares you own. Please read the enclosed Proxy Statement and cast your vote via one of the methods below, whether or not you plan on attending the Meeting. Voting your shares early will avoid costly follow-up mail and telephone solicitations. All votes must be received by [DATE PRIOR TO MEETING DATE] . Voting is quick and easy. To vote, you may use any of the following methods: · By Mail. Please complete, date and sign the enclosed proxy card before mailing it in the enclosed postage-paid envelope. Votes by mail must be received by the close of business on [ DATE PRIOR TO MEETING DATE ]. · By Internet. Visit the web site www.proxyvote.com, as stated on your proxy card. Enter your 12-digit control number from your proxy card. Follow the simple instructions found on the web site. Votes by internet must be entered by 11:59 PM Eastern Time on [ DATE PRIOR TO MEETING DATE ]. 2 · By Telephone. If your Fund shares are held in your own name, call 1-800-xxx-xxxx toll free. If your Fund shares are held on your behalf in a brokerage account, call 1-800-yyy-yyyy toll free. Enter your 12-digit control number from your proxy card. Follow the simple instructions. Votes by telephone must be entered prior to 11:59 PM Eastern Time on [ DATE PRIOR TO MEETING DATE ]. If you attend the Meeting, you may revoke your proxy and vote your shares in person. If you have any questions at any time, please call [
